Citation Nr: 1507142	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  08-31 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) in excess of 30 percent for femur impairment due to a right hip disability, status post fracture (right femur disability).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1976 to August 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which increased the disability rating for the service-connected right femur disability from 0 percent to 20 percent, effective June 2, 2006.

The Veteran testified at a hearing before a decision review officer at the RO in December 2008.  A copy of the transcript is associated with the physical claims file.

In June 2010, the Board denied the appeal for an increased disability rating in excess of 20 percent for the right femur disability.  In an April 2012 Memorandum Decision, the United States Court of Appeals for Veterans Claims (the Court) vacated the Board's June 2010 decision and remanded the claim to the Board.  In February 2013, the Board denied the claim for an increased disability rating in excess of 20 percent for the right femur disability, but also granted a separate 10 percent disability rating for limitation of motion caused by right hip degenerative joint disease, status post fracture, effective June 2, 2006.  The issue of a separate rating for limitation of motion, to include the effective date and assigned rating, is not currently on appeal.

The Veteran appealed the February 2013 Board decision on the issue of an increased disability rating in excess of 20 percent for the right femur disability to the Court.  In August 2013, the Court granted a July 2013 Joint Motion for Partial Remand, vacated the February 2013 Board decision on the issue of an increased disability rating in excess of 20 percent for a right femur disability, and remanded the matter to the Board.  In December 2013, the Board granted an increased disability rating of 30 percent for the service-connected right femur disability, effective May 16, 2008.  Also in December 2013, the Board remanded the issue of entitlement to a TDIU for readjudication by the RO, which was completed in a January 2014 supplemental statement of the case.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran appealed the December 2013 Board decision to the Court.  In September 2014, the Court granted a September 2014 Joint Motion for Partial Remand, vacated the December 2013 Board decision on the issue of an increased disability rating in excess of 30 percent for a right femur disability, and remanded the matter to the Board.  The Board has reviewed the physical claims files, as well as the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Increased Rating for Right Femur Disability 

In the September 2014 Joint Motion for Partial Remand, the parties agreed that a remand was required for the Board to attempt to obtain the Veteran's VA computerized patient records system (CPRS) file.  Specifically, the parties recognized that the May 2013 VA examiner reviewed the CPRS records, but that the CPRS records are not included in the claims file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Although the May 2013 VA examiner did not explain what, if any, CPRS records were relied upon or considered when reporting on the nature and extent of the Veteran's right femur impairment disability, the Board finds that a remand to obtain these records is warranted.  The VA treatment records currently associated with the physical and electronic files include VA treatment records from January 2007 to September 2008, and from January 2012 to September 2013.  Moreover, the April 2009 VA examination report is not of record.  

VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Given the gap of over three years between treatment records and the absence of the April 2009 VA examination report prepared during the rating period on appeal, the Board finds that a remand is needed to comply with VA's duty to assist the Veteran obtain evidence necessary to substantiate the claim for an increased disability rating in excess of 30 percent for the service-connected right femur disability.

TDIU

The issue of entitlement to a TDIU is inextricably intertwined with the issue of an increased disability rating in excess of 30 percent for the service-connected right femur disability; therefore, this matter will be remanded to obtain outstanding records and for readjudication.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the VA treatment records for the period from June 2, 2005 to the present, to include all VA examination reports for the same period.  If the search for such records has negative results, the RO should notify the Veteran and place a statement to that effect in the claims file or the Virtual VA electronic claims file.  Any positive results should be associated with the Veteran's claims file or the Virtual VA electronic claims file.

2.  Obtain all of the Veteran's VA CPRS electronic records for the period from June 2, 2005 to the present.  If the search for such records has negative results, the RO should notify the Veteran and place a statement to that effect in the claims file or the Virtual VA electronic claims file.  Any positive results should be associated with the Veteran's claims file or the Virtual VA electronic claims file.

3.  After undertaking any additional development deemed appropriate, readjudicate the issue of an increased disability rating in excess of 30 percent for the service-connected right femur disability and entitlement to a TDIU.  If any benefit sought on appeal remains denied, the Veteran and the representative should be furnished with a supplemental statement of the case, and should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

